JOANOS, J.
Appellant, David Lowe, appeals his conviction and the sentence imposed pursuant to section, 775.082, Florida Statutes (1997), the “Prison Releasee Reoffender Act.” Appellant challenges both the constitutionality of the act, and the application of the act to his conviction for battery. We do not address the constitutional challenges suggested by appellant, because they previously have been discussed and rejected by this court and other district courts of appeal. See, generally, Chambers v. State, 752 So.2d 64, (Fla. 1st DCA 2000), and cases cited therein. However, we reverse the application of prison releasee reoffen-der sentencing in this case, and remand for resentencing under the guidelines. See State of Florida v. Warren, 755 So.2d 145 (Fla. 1st DCA 2000).
Accordingly, this cause is REVERSED and REMANDED for resentencing pursuant to the Florida Sentencing Guidelines.
MINER and DAVIS, JJ., CONCUR.